Citation Nr: 9927923	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to a compensable initial rating for service-
connected hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for 
hemorrhoids and assigned a noncompensable initial rating.  
The veteran filed an October 1997 notice of disagreement 
regarding this initial rating, and was sent a November 1997 
statement of the case.  He then filed a July 1998 VA Form 9, 
perfecting his appeal.  

In his VA Form 9, the veteran requested a personal hearing 
before a hearing officer at the RO.  However, he failed to 
appear for his scheduled October 1998 hearing and has 
provided neither an explanation for his absence nor a request 
for another hearing.  Thus, this failure to appear will be 
accepted by the Board as a withdrawal of his hearing request, 
and a remand for that purpose need not be issued at this 
time.  See 38 C.F.R. § 20.700 et seq. (1998).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

In the introduction of the veteran's most recent VA 
examination report, dated July 1997, the examiner stated he 
did not have the veteran's claims folder or previous medical 
records available for review.  However, the VA's duty to 
assist the claimant requires he be afforded a thorough and 
contemporaneous examination, one that takes into account his 
prior medical history.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Board also recognizes that, with regard 
to medical examinations for disorders with fluctuating 
periods of outbreak and remission, an adequate medical 
examination requires discussion of the relative stage of 
symptomatology observed.  See Ardison v. Brown, 6 Vet. 
App. 405 (1994).  Thus, the RO must attempt to schedule the 
veteran's rating examination at a time when his service-
connected hemorrhoids are active.  

As noted in the introduction of this remand, this appeal 
arises from an initial rating of a service-connected 
disability.  In such cases, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has stated that "'separate ratings can be 
assigned separate periods of time based on facts found', a 
practice known as 'staged' ratings."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citations omitted).  In 
reconsidering the veteran's claim, the RO must determine 
whether a staged rating is indicated by the evidence for any 
period of the veteran's pending claim.  38 U.S.C.A. §§ 3.400, 
3.500, 4.29, 4.30 (1998).  

In light of the above, this claim is REMANDED for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  The veteran should be afforded a VA 
medical examination(s) to evaluate his 
service-connected hemorrhoids.  An 
attempt should be made by the RO to 
schedule this examination at a time when 
the veteran's hemorrhoids are active.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
The examiner should review the veteran's 
hemorrhoids and determine the size and 
frequency of their occurrence.  He should 
also state whether they are thrombotic, 
irreducible and/or resulting in secondary 
anemia.  The medical basis for all 
opinions expressed should be indicated.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  In so doing, the RO 
must consider the appropriateness of a 
staged rating of the veteran's 
disability, per the Court's guidance in 
Fenderson.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


